[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 145 
The principal issue on the trial was as to the value of a pair of boilers at the time of their conversion by the defendant, which was three days after they were sold to the plaintiff. They were second-hand boilers two years before, when they were bought by Durkee  Case, and they had been exposed to injury from disuse as well as from use.
The plaintiff testified, as a witness in his own behalf, that their value was $800, and that they were worth as much as if they were new. This was competent evidence of value, but it was inconclusive in its nature. It was an estimate resting upon the opinion of a party subject to bias; and it related to second-hand articles having no certain and definite market value. The statement carried with it no absolute assurance of verity; and, even if he made it in perfect good faith, the accuracy of his judgment might be open to question, in view of facts unknown to the jury, but within his personal cognizance. It was the right of cross-examining counsel to elicit these, if they were inharmonious with his evidence. They were at liberty to show that he bought the boilers three days before on credit, at a fair and open sale, from parties who had used them and knew their value, for half the sum at which he now assessed them. This seems to be conceded in the opinion delivered in the court below; but it was held that a different rule prevails where, as in this case, the inquiry involved the value of other articles included in the same sale. We do not think such a distinction well founded, nor do we find it recognized in the authorities. The objection, if it has any force, goes to the facility of proving the fact, and not to its admissibility as legal evidence. *Page 146 
The particular form of the transaction made it necessary to ascertain the relative value of the articles included in the bill of sale. If the plaintiff had testified, in answer to the inquiry, that the other articles, embraced in the $1,200 purchase, were worth twice as much as the boilers, it would be a reasonable inference that his present valuation of the latter considerably exceeded their cost. It is true that the price which he paid for them would be indecisive as to their actual value, but it might well have a material bearing on the degree of weight to which his estimate of that value was entitled.
But, even if this inquiry was properly disallowed, the court erred in excluding proof of the price, paid specifically for the boilers, on their purchase by the vendors of the plaintiff. It is assumed, in the opinion delivered at the General Term, that, if evidence of this kind had been offered, it would have been admissible within the rule; and the fact, disclosed in the printed case, that such proof was tendered and rejected on the trial, seems to have been overlooked. The authorities on this subject are decisive and uniform, and we think the rule they establish is sound in principle. (Campbell v. Woodworth,20 N.Y. 499; Dickson v. Buck, 42 Barb. 70; Crounse v. Fitch,
23 How. 350; Suydam v. Jenkins, 3 Sandf. 628.)
While the law admits the opinions of those competent to judge, as evidence of the value of property, it permits the application, in this as in other cases, of the usual tests of truth. On the cross-examination of the witness, it is legitimate to ascertain his means of knowledge, to scrutinize the grounds of his judgment, and to elicit such specific facts as may aid in applying and weighing the evidence. Such facts are often at variance with the opinions expressed by the witness, which from the nature of the case, are usually founded on data unknown to the court. On questions of value, there is generally room for wide diversity of judgment; and when estimates are loosely made, they should be subject to all reasonable scrutiny. In this instance, the inquiries were within the range of fair and legitimate cross-examination, *Page 147 
and we think they should have been allowed by the court. A knowledge of the prices actually paid for the boilers on two business sales, both ante litem motam, might well aid the jury in weighing the conflicting estimates, and in reaching an intelligent and just conclusion.
The judgment should be reversed, and a new trial should be ordered.
All the judges concurring, except HUNT and GROVER, J.J., who took no part,
Judgment reversed, and new trial ordered. *Page 148